DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 05/27/2020 is a 371 filing of PCT/US2018/062746 filed 11/28/2018, and claims priority to US provisional application 62/592,655 filed 11/30/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered. 
Claims 9 and 10 were amended. Claims 1-8, 11, 14, 16, 19, and 20 were cancelled. Claims 9-10, 12-13, 15, 17-18, and 21 are currently pending and under examination.
 


Withdrawn Objections and Rejections
	Claims 7 and 14 were rejected under 35 USC 112d. The cancellation of the claims has rendered the rejection moot and the rejection is withdrawn.
	Claims 1, 3-10, and 12-21 were rejected under 35 USC 103. The cancelation of claims 1-8, 11, 14, 16, 19, and 20 has rendered the rejection of these claims moot and the rejections are withdrawn. Applicant’s amendments to claims 9 and 10 have overcome the previous grounds of rejection and the rejections are withdrawn. After further consideration the claims are rejected under new grounds of rejection in the instant office action.

	The following grounds of rejections are either maintained or necessitated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended to include “wherein the cyclin D kinase 4/6 inhibitor increases expression of PD-1, resulting in drug resistance” and “anti-PD-L1 and/or an anti-PD-1 antibody that decreases expression of PD-1”.
 Claim 10 has been amended to include “whereby the cyclin D kinase 4/6 inhibitor increases expression of PD-1”. 
	The originally filed disclosure teaches the fluctuation of PD-L1 with treatment, not PD-1. For example, the paragraphs cited by applicant in the “support for the amendments” section of the response (page 4, paragraph 3), disclose the following. It is noted that references are made to US patent publication number 20200377599A1 published 03 December 2020.
[67]: “Treatment with an inhibitor of CDK4/6, Palbociclib, elevated PD-L1 protein levels largely through inhibiting cyclin D/CDK4-mediated phosphorylation of SPOP to promote its degradation by APC/Ccdh1”; “increased PD-L1 expression”; “upregulation of PD-L1 by CDK4/6 inhibition”. The paragraph is silent to PD-1 expression during treatment.  
[93]: “It was found that palbociclib-induced upregulation of PD-L1”; “inhibition of cyclin D/CDK4 kinase activity by palbociclib elevated PD-L1 protein levels in both in vitro cell culture experimental systems and in vivo mouse models, which might contribute to the observed resistance to CDK4/6 inhibitor treatment during cancer therapy.” The paragraph is silent to PD-1 expression during treatment.  
[105]: “The results herein demonstrate that CDK4/6 inhibitor treatment could elevate PD-L1 protein levels, allowing tumor cells to evade cancer immune-surveillance”. The paragraph is silent to PD-1 expression during treatment.  
[106]: “Given that the PD-1/PD-L1 pathway plays a crucial role in tumor immune evasion…”; “PD-L1 protein abundance is negatively regulated during cell cycle progression by cyclin D/CDK4 and…”; “CDK4/6 inhibitors could elevate PD-L1 protein levels”. The paragraph is silent to PD-1 expression during treatment and only references the antibody in context of interfering with the PD-1/PD-L1 pathway. 
	Overall, the original disclosure, as filed, does not contemplate the expression levels of PD-1 during treatment with CDK4/6 and/or anti-PD-1/anti-PD-L1 antibodies. Therefore, these limitations are considered to be new matter and do not meet the written description requirement.

Claims 12-13, 15, 17-18, and 21 are rejected by virtue of their dependency on rejected claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kosovec, J.E., et al (2017) CDK4/6 dual inhibitor abemaciclib demonstrates compelling preclinical activity against esophageal adenocarcinoma: a novel therapeutic option for a deadly disease Oncotarget 8(59); 100421-100432 in view of Stice, J.P., et al (2017) CDK4/6 Therapeutic Intervention and Viable Alternative to Taxanes in CRPC Mol Cancer Res 15(6); 660-669 as evidenced by Yang, S., et al (2016) PD-1, PD-L1 and PD-L2 expression in mouse prostate cancer Am J Clin Exp Urol 4(1); 1-8.

Regarding claim 9, Kosovec teaches a method of reducing tumor growth, the method comprising: contacting a tumor cell with a cyclin D kinase 4/6 (CDK4/6) inhibitor, abemaciclib, and an anti-PD-L1 antibody (abstract, “esophageal adenocarcinoma (EAC) is a deadly disease with limited therapeutic options. In the present study, we determined the preclinical efficacy of CDK4/6 inhibitor abemaciclib for treatment of EAC”; page 100426, left column, paragraph 3, “early preclinical evidence suggests a potential treatment strategy may be to combine abemaciclib with immunotherapy… abemaciclib and anti-PD-L1 antibody combination”). 
Kosovec further teaches that the combination of abemaciclib and an anti-PD-L1 antibody “resulted in complete tumor regression in 50-60% of immunocompetent mice, compared to 0% with PD-L1 monotherapy” (page 100426, right column, paragraph 1). A skilled artesian would appreciate that Kosovec’s teaching of tumor regression after treatment meets the claim limitation of reducing tumor growth. Kosovec teaches that “we provide further evidence to suggest cross-regulation between the CDK4/6 and PD-L1 pathways through the significant upregulation of PD-L1 gene expression following abemaciclib treatment” (page 100426, paragraph bridging left and right column).
Kosovec teaches that “to date, abemaciclib is under investigation for the treatment of multiple cancer types, including breast, pancreatic, and non-small cell lung cancer (NSCLC). Although additional selective CDK4/6 inhibitors are available, such as palbociclib and ribociclib, all three compounds display comparable activity and efficacy results in both preclinical and clinical settings” (page 100426, left column, paragraph 2). 
Kosovec, however, does not disclose that the method is used in drug resistant prostate or colon cancer or that the CDK4/6 inhibitor is in a therapeutically effective amount of 100 mg/kg – 150 mg/kg 
	Stice teaches that resistance to second-generation androgen receptor (AR) antagonists and CYP17 inhibitors in patients with castration-resistant prostate cancer (CRPC) has been attributed to reactivation of the androgen signaling axis and that androgens induce cell-cycle progre
ssion, in part through upregulation of cyclin D1 (CCND1) expression and subsequent activation of cyclin dependent kinase 4 and 6 (CDK4/6). Stice evaluated CDK4/6 inhibitors G1T28 and G1T38, docetaxel, and enzalutamide as single agents in clinically relevant in vitro and in vivo models of hormone-sensitive and treatment-resistant prostate cancer. Stice teaches that CDK4/6 inhibition was as effective as docetaxel in animal models of treatment-resistant CRPC but significantly less toxic. Stice teaches that “CDK4/6 inhibitors are a viable alternative to taxanes as therapeutic interventions in endocrine therapy-refractory CRPC” (abstract). Stice’s teachings of treatment-resistant prostate cancer and therapy-refractory CRPC would reasonably be interpreted as meeting the instant claim limitation of “drug resistant prostate cancer”.
 	Stice discloses significant inhibition of tumor growth with treatment of G1T28 administered at 100mg/kg and G1T38 administered at 50 or 100 mg/kg (page 5, paragraph 3). It is noted that G1T28 is another name for trilaciclib as disclosed in the instant specification, page 23, lines 19-20, “examples of CDK4/6 inhibitors include…trilaciclib (G1T28)”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method taught by Kosovec in the treatment of drug-resistant prostate cancer using a concentration of 100 mg/kg of CDK4/6 inhibitor as taught by Stice. A skilled artesian would have been motivated to make this combination in order to treat a lethal cancer which is known to be responsive to CD4/6 inhibitors with a combination therapy that has been demonstrated as synergistic providing significantly improved results over studied monotherapies. A skilled artesian would further have been motivated to use the CDK4/6 inhibitor dosage taught by Stice in the method taught by Kosovec and Stice as it has been demonstrated to be a therapeutically effective amount in the treatment of drug-resistant prostate cancer. A skilled artesian would have had a reasonable expectation of success in making this combination as Stice teaches that CDK4/6 inhibitors can be used to treat resistant prostate cancers and Kosovec teaches synergistic results when CDK4/6 inhibitors are used in combination with antibodies that block the PD-1/PD-L1 axis. 
While Kosovec teaches that the CDK4/6 inhibitor increases PD-L1 expression, not PD-1 expression and does not disclose that this increase results in drug resistance, these properties are considered to be inherent to the method taught by Kosovec and Stice. Furthermore, the decreased expression of PD-1 following treatment with an anti-PD-L1 and/or anti-PD-1 antibody is conserved to be inherent to the administration of the antibody.
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
In this case, Kosovec and Stice teach the combination therapy of the claimed invention as a method of reducing tumor growth in drug-resistant prostate cancer and, according to the MPEP section discussed above, a scientific explanation of the prior art’s functioning does not render the old composition patentably new. That is to say that Kosovec is administering a CDK4/6 inhibitor and an anti-PD-L1 inhibitor and the response of the PD-1 expression to the administration would be inherent and occur regardless of whether Kosovec and Stice appreciated it or not.
It is further noted that the prior art was aware of the negative implications of increased PD-1/PD-L1 expression in cancers and the implication of this pathway in the immunosuppressive tumor microenvironment including that of prostate cancers as evidenced by Yang (abstract, Conclusions). In order to overcome immune evasion and induce tumor regression, antibodies against PD-1, PD-L1, and PD-L2 are used in therapy (Yang, page 2, left column). 	 

Regarding claim 10, Kosovec teaches a method of treating cancer in a subject, the method comprising: administering to the subject a cyclin D kinase 4/6 (CDK4/6) inhibitor, abemaciclib, and an anti-PD-L1 antibody thereby treating the cancer (abstract, “esophageal adenocarcinoma (EAC) is a deadly disease with limited therapeutic options. In the present study, we determined the preclinical efficacy of CDK4/6 inhibitor abemaciclib for treatment of EAC”; page 100426, paragraph bridging left and right colum, “abemaciclib and an anti-PD-L1 antibody combination resulted in complete tumor regression in 50-60% of immunocompetent mice, compared to 0% with PD-L1 monotherapy”).
Kosovec teaches that “we provide further evidence to suggest cross-regulation between the CDK4/6 and PD-L1 pathways through the significant upregulation of PD-L1 gene expression following abemaciclib treatment” (page 100426, paragraph bridging left and right column). 
Kosovec further teaches that “to date, abemaciclib is under investigation for the treatment of multiple cancer types, including breast, pancreatic, and non-small cell lung cancer (NSCLC). Although additional selective CDK4/6 inhibitors are available, such as plabociclib and ribociclib, all three compounds display comparable activity and efficacy results in both preclinical and clinical settings” (page 100426, left column, paragraph 2). 
Kosovec, however, does not disclose the method is used to treat drug resistant prostate or colon cancer or that the CDK4/6 inhibitor is in a therapeutically effective amount of 100 mg/kg – 150 mg/kg 
	Stice teaches that resistance to second-generation androgen receptor (AR) antagonists and CYP17 inhibitors in patients with castration-resistant prostate cancer (CRPC) has been attributed to reactivation of the androgen signaling axis and that androgens induce cell-cycle progression, in part through upregulation of cyclin D1 (CCND1) expression and subsequent activation of cyclin dependent kinase 4 and 6 (CDK4/6). Stice evaluated CDK4/6 inhibitors G1T28 and G1T38, docetaxel and enzalutamide as single agents in clinically relevant in vitro and in vivo models of hormone-sensitive and treatment-resistant prostate cancer. Stice teaches that CDK4/6 inhibition was as effective as docetaxel in animal models of treatment-resistant CRPC but significantly less toxic. Stice teaches that “CDK4/6 inhibitors are a viable alternative to taxanes as therapeutic interventions in endocrine therapy-refractory CRPC). Stice’s teachings of treatment-resistant prostate cancer and therapy-refractory CRPC would reasonably be interpreted as meeting the instant claim limitation of “drug resistant prostate cancer”.
 	Stice discloses significant inhibition of tumor growth with treatment of G1T28 administered at 100mg/kg and G1T38 administered at 50 or 100 mg/kg (page 5, paragraph 3). It is noted that G1T28 is another name for trilaciclib as disclosed in the instant specification, page 23, lines 19-20, “examples of CDK4/6 inhibitors include…trilaciclib (G1T28)”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method taught by Kosovec in the treatment of drug-resistant prostate cancer using a concentration of 100 mg/kg of CDK4/6 inhibitor as taught by Stice. A skilled artesian would have been motivated to make this combination in order to treat a cancer which is the second leading cause of cancer-related deaths and can be difficult to treat (Stice, page 2, paragraph 1 under introduction) using a CDK4/6 dosage demonstrated to be a therapeutically effective amount of CDK4/6 inhibitor. Furthermore, a skilled artesian would be motivated to use the combination therapy taught by Kosovec, as Kosovec teaches synergy between the treatments. A skilled artesian would have had a reasonable expectation of success in making this combination as Stice teaches that CDK4/6 inhibitors can be used to treat therapy resistant prostate cancers and Kosovec teaches synergistic results when CDK4/6 inhibitors are used in combination with antibodies that block the PD-1/PD-L1 axis. 
While Kosovec teaches that the CDK4/6 inhibitor increases PD-L1 expression, not PD-1 expression, this property is considered to be inherent to the method taught by Kosovec and Stice. 
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
In this case, Kosovec and Stice teach the combination therapy of the claimed invention as a method of treating drug-resistant prostate cancer and, according to the MPEP section discussed above, a scientific explanation of the prior art’s functioning does not render the old composition patentably new. That is to say that Kosovec and Stice are administering a CDK4/6 inhibitor and the response of the PD-1 expression to the administration would be inherent and occur regardless of whether Kosovec and Stice appreciated it or not.

Regarding claim 17, Kosovec and Stice teach the method of claim 10 as discussed above.
Kosovec teaches that treatment with a combination of a CDK4/6 inhibitor, abemaciclib, and an anti-PD-L1 antibody resulted in “complete tumor regression in 50-60% of immunocompetent mice, compared to 0% with PD-L1 monotherapy”. As the instant disclosure does not define “untreated subjects”, the teachings of Kosovec where the subjects who were not treated with the combination therapy did not experience the same tumor reduction in tumor growth as those who did receive the combined treatment meets the claim limitation of “untreated subject”. 
It is further noted that the reduction of tumor growth caused by treatment with a CDK4/6 inhibitor in combination with PD-1/PD-L1 blockade is inherent to the method of treatment taught by Kosovec and Stice (see MPEP 2112 (I)). That is to say that the combination treatment taught by Kosovec and Stice would result in a reduction in tumor growth relative to an untreated control by nature of the combination treatment.

Regarding claim 21, Kosovec and Stice teach the method of claim 10 as discussed above.
In the treatment method taught by Kosovec, the CDK4/6 inhibitor and the anti-PD-L1 antibody are the only immunotherapies taught in the therapeutic combination meeting the limitation of consisting essentially of the CDK4/6 inhibitor and the anti-PD-L1 antibody.
	It is noted that the instant specification teaches that “’consisting essentially of’ or ‘consists essentially’ likewise has the meaning ascribed in U.S. Patent law and the term is open-ended, allowing for the presence of more than that which is recited so long as basic or novel characteristics of that which is recited is not changed by the presence of more than that which is recited, but excludes prior art embodiments” (page 7, line 42 through page 8, line 3).
MPEP 2111.03 III speaks to the transitional phrase “consisting essentially of” stating that “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)”. MPEP 2111.03 III further teaches that “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.")” and that “If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.”
As the instant disclosure does not demonstrate or identify exactly which additional steps or components would materially change the characteristics of applicant’s invention, the term “consisting essentially of” can be construed as equivalent to “comprising” for the purposes of searching prior art in the instant claim (see MPEP 2111.03 III).

Claims 12, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosovec, J.E., et al (2017) CDK4/6 dual inhibitor abemaciclib demonstrates compelling preclinical activity against esophageal adenocarcinoma: a novel therapeutic option for a deadly disease Oncotarget 8(59); 100421-100432 in view Stice, J.P., et al (2017) CDK4/6 Therapeutic Intervention and Viable Alternative to Taxanes in CRPC Mol Cancer Res 15(6); 660-669 as applied to claim 10 above, and in further view of US 2017/0209574 (Novartis AG) 27 July 2017 (PCT/US2015/053799, published 07 APR 2016).

Regarding claim 12, Kosovec and Stice teach the method of claim 10 as discussed above.
Kosovec and Stice, however, do not disclose that the anti-PD-1 antibody is nivolumab, pembrolizumab or pidilizumab. 
Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor and a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”). Novartis further teaches that “exemplary cancers whose growth can be inhibited using the antibodies molecules disclosed herein include cancers typically responsive to immunotherapy. Non-limiting examples include…prostate cancer (.e.g, hormone-refractory prostate adenocarcinoma), breast cancer, colon cancer, and lung cancer… Additionally, refractory or recurrent malignancies can be treated using the antibody molecules described herein” (page 65, [0764]). 
Novartis further teaches that the anti-PD-1 antibody is nivolumab or pembrolizumab (page 8, paragraph [0078]), or pidilizumab (page 4, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a PD-1 antibody, such as nivolumab, pembrolizumab or pidilizumab as taught by Novartis in the method taught by Kosovec and Stice in place of the anti-PD-L1 antibody. A skilled artesian would have been motivated to make this substitution and would have had a reasonable expectation of success as Novartis teaches the same combination of a PD-1/PD-L1 inhibitor combined with a CDK4/6 inhibitor with the use of the PD-1 antibodies nivolumab, pembrolizumab or pidilizumab. Furthermore, a skilled artesian would recognize that by using an anti-PD1 antibody the PD-1/PD-L1 checkpoint would be inhibited as targeting either or both of PD-1 and PD-L1 will inhibit the PD-1/PD-L1 axis. 

Regarding claim 13, Kosovec and Stice teach the method of claim 10 as discussed above.
Kosovec and Stice, however, do not disclose that the anti-PDL-1 antibody is MPDL3280A, MEDI4736, BMS-936559, or MSB0010718C. 
Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor and a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”). Novartis further teaches that “exemplary cancers whose growth can be inhibited using the antibodies molecules disclosed herein include cancers typically responsive to immunotherapy. Non-limiting examples include…prostate cancer (.e.g, hormone-refractory prostate adenocarcinoma), breast cancer, colon cancer, and lung cancer… Additionally, refractory or recurrent malignancies can be treated using the antibody molecules described herein” (page 65, [0764]).
Novartis further teaches that the anti-PD-L1 antibody is MSB0010718C (page 8, paragraph [0078]), MPDL3280A, MEDI-4736 (page 4, paragraph [0030]), or BMS-936559 (page 4, paragraph [0031]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the PD-L1 antibodies taught by Novartis in the method taught by Kosovec and Stice as the anti-PD-L1 antibody. A skilled artesian would have been motivated to make this substitution and would have had a reasonable expectation of success as Novartis teaches the same combination of a PD-1/PD-L1 inhibitor combined with a CDK4/6 inhibitor with the use of the PD-L1 antibodies. 

Regarding claim 15, Kosovec and Stice teach the method of claim 10 as discussed above.
Kosovec and Stice, however, do not explicitly disclose that the combination is formulated in a single composition or is formulated and administered separately, although this is standard practice in the art.
For example, Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor used in combination with a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”). Novartis further teaches that “exemplary cancers whose growth can be inhibited using the antibodies molecules disclosed herein include cancers typically responsive to immunotherapy. Non-limiting examples include…prostate cancer (.e.g, hormone-refractory prostate adenocarcinoma), breast cancer, colon cancer, and lung cancer… Additionally, refractory or recurrent malignancies can be treated using the antibody molecules described herein” (page 65, [0764]).
Novartis teaches the combination of the immunomodulator (PD-1 inhibitor or PD-L1 inhibitor) and second agent (a CDK4/6 inhibitor) can be administered together in a single composition or administered separately in two or more different compositions (page 2, paragraph [0011]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have formulated the combination therapy taught by Kosovec and Stice in a single composition or formulated and administered the components separately as taught by Novartis. A skilled artesian would have been motivated to formulate the combination this way as they are known and demonstrated methods of formulating and administering combination therapies as taught by Novartis.

Regarding claim 18, Kosovec and Stice teach the method of claim 10 as discussed above.
Kosovec and Stice, however, do not explicitly teach that the method increases survival of the subject.
Novartis teaches combination therapies using checkpoint inhibitors including the combination of a PD-1/PD-L1 inhibitor used in combination with a CDK4/6 inhibitor (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”; page 8, [0078] “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”). Novartis further teaches that “exemplary cancers whose growth can be inhibited using the antibodies molecules disclosed herein include cancers typically responsive to immunotherapy. Non-limiting examples include…prostate cancer (.e.g, hormone-refractory prostate adenocarcinoma), breast cancer, colon cancer, and lung cancer… Additionally, refractory or recurrent malignancies can be treated using the antibody molecules described herein” (page 65, [0764]).
Novartis further teaches that the treatment aims to reduce the development of the disease… preventing or delaying the onset or development or progression of the disease or disorder (page 64, paragraph [0755]) and “cure the disease or to have an effect on disease regression or on the delay of progression of a disease” (page 65, paragraph [0756]). By achieving these treatment targets, the subject’s survival would be increased.
It is noted that the increased survival of the subject caused by treatment with a CDK4/6 inhibitor in combination with PD-1/PD-L1 blockade is inherent to the method of treatment taught by Kosovec and Stice (see MPEP 2112 (I)). That is to say that the combination treatment taught by Kosovec and Stice would result in a patient’s increased survival by nature of the combination treatment, however, Novartis is referenced to demonstrate that the prolonging of survival is known in the art when a combination of a CDK4/6 inhibitor and an antibody that blocks the PD-1/PD-L1 axis is used.

Response to Arguments
Applicant’s arguments, see response filed 11/15/2022, with respect to the rejection of claims 1, 5, 8-10, 14, 16, 17, 20, and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in the instant office action in view of the newly added reference Stice, J.P., et al (2017) CDK4/6 Therapeutic Intervention and Viable Alternative to Taxanes in CRPC Mol Cancer Res 15(6); 660-669. Applicant’s arguments with respect to the previous 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted, however, that applicant is arguing that the cited references do not teach or suggest that use of a CDK4/6 inhibitor is associated with drug-resistance in prostate or colon cancer and that an anti-PD-L1 and/or anti-PD-1 antibody could be used to overcome the resistance (response, page 6, paragraph 6). 
Instant claim 9, as amended, is drawn to a method of reducing tumor growth “in drug resistant prostate or colon cancer” and states that “wherein the cyclin D kinase 4/6 inhibitor increases expression of PD-1 resulting in drug resistance”. As the claim does not link the drug resistance caused by the CDK4/6 inhibitor with the drug resistant prostate or colon cancer, that is to say that the claim does not explicitly state “increases expression of PD-1 resulting in the drug resistance” or “CDK4/6 drug resistant prostate or colon cancer”, the drug resistant cancer and the drug resistance caused by the CDK4/6 could be reasonably interpreted by a skilled artesian as being mutually exclusive and not necessarily related.  This is particularly a reasonable interpretation in view of amended claim 10 which does not draw an association between the increased expression of PD-1 and drug resistance indicating that the drug resistant prostate or colon cancer is drawn to prostate or colon cancer resistant to any drug. 
Based on this, the references cited do not need to teach or suggest that the use of a CDK4/6 inhibitor is associated with drug-resistance in prostate or colon cancer and that an anti-PD-L1 and/or anti-PD-1 antibody could be used to overcome this resistance. That said, it is pointed out the newly cited reference, Stice, teaches that prostate cancer models have demonstrated resistance to CDK4/6 inhibitors. 
Specifically, Stice teaches that clinical experience with the first-generation, broad-spectrum CDK inhibitors was disappointing both in regard to efficacy and their significant toxicity but that recent experience with more selective CDK4/6 inhibitors have been much more positive. Stice teaches that drugs of this class are likely to become a cornerstone in treatment regiments for luminal breast cancer and other cancers. Stice further teaches that there have been cases of known resistance (page 3, paragraph 2). Stice also teaches that during treatment with the CDK4/6 inhibitor G1T38, at later points in the study, some of the treated animals began to grow and exhibit drug resistance (page 9, paragraph 1). Stice further teaches that resistance to CDK4/6 is an emerging issue and may be an area for future investigation (page 11, paragraph 2).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/               Examiner, Art Unit 1647                                                                                                                                                                                         
/LARRY D RIGGS II/               Supervisory Patent Examiner, Art Unit 1658